 



Exhibit 10.21

Amendment No. 4 to the 2000 Employee Stock Purchase Plan

       It is proposed that Section 13(a) of the 2000 Employee Stock Purchase
Plan shall be restated in its entirety as follows:

13. STOCK

(a) Subject to adjustment as provided in Section 19, the maximum number of
Shares which shall be made available for sale under the Plan shall be 2,500,000
Shares or such lesser number of Shares as is determined by the Board. If the
Board determines that, on a given Purchase Date, the number of shares with
respect to which options are to be exercised may exceed (i) the number of shares
of Common Stock that were available for sale under the Plan on the Offering Date
of the applicable Offering Period, or (ii) the number of shares available for
sale under the Plan on such Purchase Date, the Board may in its sole discretion
provide (x) that the company shall make a pro rata allocation of the Shares of
Common Stock available for purchase on such Offering Date or Purchase Date, as
applicable, in as uniform a manner as shall be practicable and as it shall
determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Purchase Date, and continue
all Offering Periods then in effect, or (y) that the company shall make a pro
rata allocation of the shares available for purchase on such Offering Date or
Purchase Date, as applicable, in as uniform a manner as shall be practicable and
as it shall determine in its sole discretion to be equitable among all
participants exercising options to purchase Common Stock on such Purchase Date,
and terminate any or all Offering Periods then in effect pursuant to Section 20
below. The company may make pro rata allocation of the Shares available on the
Offering Date of any applicable Offering Period pursuant to the preceding
sentence, notwithstanding any authorization of additional Shares for issuance
under the Plan by the company’s stockholders subsequent to such Offering Date.

       Capitalized terms not defined herein have the meaning set forth in the
2000 Employee Stock Purchase Plan.

       To record the due adoption of the foregoing amendment, Therma-Wave, Inc.
has caused the execution hereof by its duly authorized officer.

Therma-Wave, Inc.

/s/ L. Ray Christie
By: L. Ray Christie
Title: Senior Vice President, Chief Financial Officer and Secretary

